ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
In Brown v. North Florida Surgeons, P.A., 110 So.3d 962 (Fla. 1st DCA 2013), we affirmed the trial court’s order compelling arbitration. Appellant petitioned the Florida Supreme Court for review, and by order dated June 9, 2014, the Court quashed our decision and remanded for reconsideration upon application of Franks v. Bowers, 116 So.3d 1240 (Fla.2013). We directed the parties to show cause why the trial court’s order should not be reversed based upon Franks. The parties agree that reversal is required because the agreement containing the arbitration clause at issue in this case is the same agreement that was invalidated in Franks. Accordingly, the trial court’s order compelling arbitration is reversed and this case is remanded for further proceedings.
REVERSED and REMANDED.
VAN NORTWICK, WETHERELL, and ROWE, JJ., concur.